RENDERED: FEBRUARY 18, 2021
                                                       TO BE PUBLISHED


              Supreme Court of Kentucky
                              2019-SC-0201-DG


COMMONWEALTH OF KENTUCKY                                            APPELLANT


                 ON REVIEW FROM COURT OF APPEALS
V.                        NO. 2018-CA-0253
              JEFFERSON CIRCUIT COURT NO. 17-CR-000291


SAMUEL W. DAUGHTERY                                                  APPELLEE



           OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                       REVERSING AND REMANDING

      Samuel W. Daughtery pleaded guilty in the circuit court to three felony

counts of distributing child pornography in violation of Kentucky Revised

Statute (KRS) 531.340. For these three convictions, he received a five-year

concurrent sentence on each count, probated for five years.

      The Commonwealth appealed to the Court of Appeals the trial court’s

amended judgment, arguing the trial court erred by issuing a ruling attempting

to block Daughtery’s lifetime registration under the Sex Offender Registration

Act (SORA). The Court of Appeals properly rejected the trial court’s conclusion

that Daughtery—not being a sex offender—was not required to become a

registrant because SORA registration is limited to sex offenders. But the

appellate court nevertheless affirmed the amended judgment, holding that

Daugherty’s three felony convictions exempted Daughtery from SORA
registration because they were his first such offenses and arose from a single

course of conduct.

      The Commonwealth sought discretionary review in this Court to argue

that the Court of Appeals created from whole cloth this first-offender, single-

source exception to lifetime SORA registration. We agree with the

Commonwealth and reverse the opinion of the Court of Appeals. We hold that

Daughtery qualifies for lifetime SORA registration for his crimes because (1) he

was thrice convicted of crimes involving “a minor or depictions of a minor, as

set forth in KRS Chapter 531” per the plain text of KRS 17.500(3)(a)(11) and

KRS 17.520(4); and (2) the Court of Appeals erred by creating a new single-

course-of-conduct exception to avoid application of KRS 17.520(4). Accordingly,

we remand the case to the trial court for entry of a conforming judgment.


                I. FACTUAL AND PROCEDURAL BACKGROUND

      Daughtery was swept up by an undercover investigation to identify,

arrest, and prosecute individuals involved in online child-sexual exploitation.

A forensic review of his home computer revealed three child-pornography

videos. The review also showed that these videos were downloadable by other

internet users from Daughtery’s downloads. The grand jury indicted

Daughtery on three counts of distribution of matter portraying a sexual

performance by a minor. And Daughtery eventually pleaded guilty to all

charges under a plea bargain agreement with the Commonwealth. At

sentencing, the trial court found, despite the Commonwealth’s Attorney’s



                                        2
urging to the contrary, Daughtery was not required to become a SORA

registrant because his crimes were not sex crimes.

      The Commonwealth appealed that ruling, arguing in the Court of Appeals

the trial court’s erroneous ruling that Daughtery was not required to be a

lifetime registrant under SORA. The Court of Appeals affirmed the trial court’s

decision, but on completely different grounds. That court correctly found that

SORA requires not only those who have committed sex offenses to be

registrants but also that those who have committed crimes against minors, like

the crimes of which Daughtery was convicted.

      But despite the appellate court’s conclusion that Daughtery had

committed an offense requiring SORA registration, instead of reversing and

remanding for a new judgment making the necessary findings for SORA

registration, the Court of Appeals’ panel focused its attention only on the

Commonwealth’s argument urging lifetime registration. The appellate panel

held that Daughtery avoided SORA lifetime-registration requirements because

his convictions were each charged as first-offense crimes against a minor and

all three convictions arose from a single course of conduct.

                                     II. ANALYSIS

   A. Daughtery must register under SORA for his lifetime because he was
      convicted of multiple offenses defined as a crime against a minor.

      Because the lower courts’ rulings were based on statutory construction

and interpretation of SORA, our review is de novo.1


      1 Cumberland Valley Contractors, Inc. v. Bell Cty. Coal Corp., 238 S.W.3d 644,

647 (Ky. 2007).

                                          3
      KRS Chapter 17 establishes Kentucky’s sex-offender registration system.

It describes who must register and for how long.2 The General Assembly’s

purpose in creating the registration system was to protect children from all

crime, not just sex offenses.3 So in addition to defendants convicted of sex

offenses, the statute also mandates registration for defendants convicted of

crimes against minors.

      SORA labels those required to register as registrants.4 SORA defines a

registrant to be any person 18 years or older who committed either a sex crime

or a criminal offense against a minor.5 All registrants must remain in the

registration system for at least twenty years.6 But lifetime registration is

required for any person who has been convicted of two or more felony criminal

offenses against a victim who is a minor.7




      2 KRS 17.510; Ladriere v. Commonwealth, 329 S.W.3d 278, 281 (Ky. 2010)

(“[SORA] establishes a registration system for sexual offenders and for those who have
committed crimes against minors.”).
      3   Moffitt v. Commonwealth, 360 S.W.3d 247, 255 (Ky. App. 2012).
      4   (emphasis added).
      5   17.500(5) ("Registrant" means:
      (a) Any person eighteen (18) years of age or older at the time of the offense or
any youthful offender, as defined in KRS 600.020, who has committed:
      1. A sex crime; or
      2. A criminal offense against a victim who is a minor . . . .”).
      6  KRS 17.520; KRS 17.520(3) (“All other registrants are required to register for
twenty (20) years following discharge from confinement or twenty (20) years following
the maximum discharge date on probation, shock probation, conditional discharge,
parole, or other form of early release, whichever period is greater.”).
      7   KRS 17.520(2)(a).

                                            4
      KRS Chapter 17 also defines which offenses are sex offenses as well as

which are crimes against a victim who is a minor.8 Significantly, a conviction

under KRS 531.340 for distributing matter portraying a sexual performance by

a minor is not designated as a sex offense but as a crime against a minor.9 The

crimes to which Daugherty pleaded guilty are crimes against a minor covered

by KRS 531.340. Whether an offender’s registration period is twenty years or

for a lifetime depends on the number of convictions.

      The Court of Appeals panel concluded that Daugherty’s three convictions

of distributing child pornography should be treated as a single conviction. The

panel’s logic was that Daughtery downloaded all three videos in one day, so he

only engaged in a single course of conduct. We disagree.

      In Welborn v. Commonwealth10 we discussed when multiple individual

acts result in a single course of conduct and therefore constitute only one

conviction. In Welborn we explained the question turns on “whether it was the

individual acts which are prohibited, or the course of action they constitute. If

it is the individual acts, then each act is punishable separately, but if it is a

single course of conduct, there is only one punishment.”11 A single course of

conduct will always result in one conviction. It follows that if a defendant has




      8   KRS 17.500(8)(a).
      9   KRS 17.500(3)(a)(11).
      10   157 S.W.3d 608 (Ky. 2005).
      11   Id. at 612.

                                         5
multiple convictions, each must arise from a separate, single course of

conduct.

      Daughtery pleaded guilty to three counts of distributing matter

portraying sexual performance by a minor in violation of KRS 531.340. To be

guilty under the statute, the defendant must bring into the state more than one

unit of the illicit material while having knowledge of its contents or character.12

The statute also requires that if the defendant possesses more than one unit of

such material, there is a rebuttable presumption of intent to distribute.

Daughtery’s act of downloading three child-porn videos in a single day qualified

for a separate conviction for each video. And he pleaded guilty to those three

crimes. As a result, each count to which he voluntarily pleaded guilty allowed

for a separate conviction. It is true that all three convictions arose from actions

that took place on his single computer within one day, but each video he

downloaded resulted in a criminal act. So the Court of Appeals’ panel erred by

finding this to be a single course of conduct.

      We also hold that the Court of Appeals erred by holding that Daughtery

did not meet the statutory-lifetime registrant requirement because these were

his first offenses. Under KRS 17.520, the General Assembly has decided that

lifetime registration is required for those with two or more convictions for




      12   KRS 531.340.

                                         6
crimes against a minor. In interpreting a statute, we simply analyze the plain

statutory language and, if it is unambiguous, we do not look beyond it.13

       The relevant language of KRS 17.520(2)(a) states:

                Lifetime registration is required for:

                3. Any person convicted of a sex crime: a. Who has one (1) or
                more prior convictions of a felony criminal offense against a
                victim who is a minor; or b. Who has one (1) or more prior
                sex crime convictions;

                4. Any person who has been convicted of two (2) or more felony
                criminal offenses against a victim who is a minor. . . .

       The provision relating to crimes against minors does not require prior

convictions, only that the defendant have “two or more” convictions of a crime

against a minor. It is significant that the legislature used the word prior14 in

defining the lifetime registration parameters for those convicted of a sex crime

but did not choose to create a similar limitation in the parameters for

defendants convicted of a crime against a minor. We must only assume the

omission of the word prior was intentional.15 As such, the Court of Appeals




       13University of Louisville v. Rothstein, 532 S.W.3d 644, 648 (Ky. 2017) (“In
interpreting a statute . . . we must look first to the plain language of a statute and, if
the language is clear, our inquiry ends.”).
       14   (emphasis added).
       15 Hall v. Hospitality Res., Inc., 276 S.W.3d 775 (Ky. 2008) (“Thus, we are “to
ascertain the intention of the legislature from words used in enacting statutes rather
than surmising what may have been intended but was not expressed.”) (citing Stopher
v. Conliffe, 170 S.W.3d 307, 309 (Ky. 2005), overruled on other grounds by Hodge v.
Coleman, 244 S.W.3d 102 (Ky. 2008)); Kentucky Emp. Ret. Sys. v. Seven Cnties Servs,
Inc., 580 S.W.3d 530 (Ky. 2019) (“In construing statutes, we are “not at liberty to add
or subtract from the legislative enactment or interpret it at variance from the language
used.”) (citing Johnson v. Branch Banking & Tr. Co., 313 S.W.3d 557, 559 (Ky. 2010)).

                                             7
erroneously held that Daughtery’s registration period depended on this being

his first offense.

      Lastly, while the statutory language is clear, it would be inconsistent

with the stated purpose of SORA to find lifetime registration not required in

situations like Daughtery’s. As previously mentioned, the legislative purpose of

the registration system is to protect children from crime. So today’s finding

that first-time offenders with multiple convictions for crimes against minors

qualify for lifetime registration under SORA comports with the legislature’s

express intent to protect children.

   B. Daugherty’s argument that we should decline discretionary review
      to sanction the Commonwealth is meritless.

      Daughtery argues in his “Brief of Appellee” that the Commonwealth

should be barred from seeking discretionary review in this Court because,

“[t]he Commonwealth has already granted itself the relief it asks this Court to

grant,” arguing “[s]ome agency of the Executive Branch of Government has

arrogated to itself the power to disregard a final judgment of the Court of

Justice.” Although the record before us is silent on the basis for this

contention, Daughtery implies that he is now a SORA registrant, the trial

court’s ruling notwithstanding, and that we should sanction the

Commonwealth. But Daughtery has not named the Kentucky Justice and

Public Safety Cabinet or any state agency that might be involved in

maintaining SORA, as a party to this case. And we are unaware of any

separate action by Daughtery seeking a remedy for an alleged violation of the

trial court’s amended judgment.

                                        8
      We reject Daughtery’s meritless argument. We find this issue somewhat

analogous to the claims made in Mason v. Commonwealth, wherein we stated.

      [I]t is beyond dispute that a court generally should not issue an opinion
      or judgment against an entity that is not a party to the action or is not
      otherwise properly before the court. We decline, therefore, to order the
      Department of Corrections—which has not been made a party to this
      appeal and is not properly before us to either defend its action or to
      confess error—to take any affirmative action with regard to Mason's
      offender classification or parole eligibility. Mason is free to file a separate
      action against the Department of Corrections, such as a declaratory
      judgment action, seeking to have his parole eligibility recalculated.16

   C. KRS 17.500(3)(a)(11) does not delegate legislative authority to the
      judicial branch.

      Daughtery argues that KRS 17.500(3)(a)(11) is an unconstitutional

delegation of legislative power to the judicial branch because it requires the

judiciary to “legislate” which offenders are required to register under SORA.17

We disagree. We do not see any delegation of legislative authority in this

statute that defines a “criminal offense against a victim who is a minor” as “any

offense involving a minor or depiction of a minor” as set forth in KRS Chapter

531,” the statute under which Daugherty was criminally charged and for which

he voluntarily pleaded guilty in the trial court.




      16   331 S.W.3d 610, 629 (Ky. 2011).
      17 Daughtery has not presented this argument in any of the proceedings below,
and he has failed to give notice to the Attorney General as required by KRS 418.075
that a constitutional issue would be raised in this appeal.

                                             9
                                  III. CONCLUSION

      For the reasons discussed above, we reverse the Court of Appeals’

holding and remand the case to the trial court with directions to vacate its

prior order and apply KRS 17.520(6) in a manner consistent with this opinion.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Daniel J. Cameron
Attorney General of Kentucky

Jeanne Deborah Anderson
Assistant Attorney General

COUNSEL FOR APPELLEE:

Nicholas Darrell Mudd
Mudd Legal Group




                                       10